Citation Nr: 1613503	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-20 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to restoration of service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.  

3.  Entitlement to service connection for nephropathy, claimed as secondary to diabetes mellitus.  

4.  Entitlement to service connection for peripheral vascular disease, claimed as secondary to diabetes mellitus.  

5.  Entitlement to service connection for peripheral neuropathy, claimed as secondary to diabetes mellitus.  

6.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus.  

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1970 to August 1972.  

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

As a preliminary matter, the Board notes that the sole issue certified for appeal was characterized by the RO as entitlement to service connection for diabetes mellitus, stemming from a June 2009 rating decision.  A review of the record, however, indicates that the diabetes mellitus issue currently on appeal stems from a March 2006 rating decision, which severed service connection for diabetes mellitus.  As set forth in more detail below, the record shows that, in May 2006, the appellant submitted a notice of disagreement with the RO's March 2006 decision severing service connection for diabetes mellitus.  Indeed, the RO acknowledged receiving his notice of disagreement.  See e.g. August 2007 letter in which the RO advised the appellant that "[w]e have received your Notice of Disagreement for restoration of service connection for Diabetes Mellitus based upon claimed herbicide exposure."  In May 2013, the RO issued a Statement of the Case addressing the issue of entitlement to service connection for diabetes mellitus.  During the following month, the appellant submitted a timely appeal via his submission of a VA Form 9, repeating his contentions to the effect that service connection for diabetes mellitus at the 20 percent rate should be restored based on his service in Vietnam.  Given this procedural history, the Board has recharacterized the issue as set forth on the cover page of this decision.  In light of the favorable outcome below, it is clear that the appellant has not been prejudiced by the Board's actions.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In addition, as delineated in more detail below, in a November 2005 rating decision, the RO denied service connection for hypertension, nephropathy, peripheral vascular disease, peripheral neuropathy, erectile dysfunction, and PTSD.  Again, the RO has acknowledged receiving the appellant's notice of disagreement with this decision.  See March 2006 rating decision noting "We did...receive your Form 9 indicating your intention appeal our decision regarding service connection for PTSD, hypertension, nephropathy, peripheral vascular disease, peripheral neuropathy, and erectile dysfunction."  For reasons which are unclear, however, the RO did not issue a Statement of the Case addressing these matters.  Under these circumstances, a remand for that action is now necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO granted service connection for diabetes mellitus and assigned an initial 20 percent disability rating, effective February 14, 2003.  

2.  In January 2006, the RO notified the appellant of a November 2005 rating decision which proposed to sever service connection for diabetes mellitus.

3.  In January 2006, the appellant requested a predetermination hearing.  

4.  In a March 2006 rating decision, the RO implemented the severance of service connection for diabetes mellitus, effective June 1, 2006, without affording the appellant his requested predetermination hearing.  

5.  The RO's failure to comply with the requirements of procedural due process set forth in 38 C.F.R. § 3.105(g) renders the severance void ab initio.

6.  The record further fails to establish that the July 2003 rating decision which granted service connection for diabetes mellitus was clearly and unmistakably erroneous.  


CONCLUSION OF LAW

The requirements for severing service connection for diabetes mellitus were not met at the time of the March 2006 rating decision, and restoration of service connection is warranted.  38 U.S.C.A. §§ 1110, 1131, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  

The Board finds that the VCAA does not apply to the matter currently at issue, as it involves the propriety of severance of service connection, requiring application of the clear and unmistakable (CUE) standard of review.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply in matters of revision of an RO decision on the basis of CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002).  Regardless, in light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Background

The appellant's service treatment records are negative for complaints or findings of diabetes mellitus.  At his July 1972 service separation medical examination, the appellant denied having or ever having had sugar in the urine.  Laboratory testing was within normal limits.  

The appellant's service personnel records show that he was stationed aboard the U.S.S. Hancock from February 27, 1971, to July 31, 1972.  His DD Form 214 shows that he was awarded the Vietnam Service Medal and a Vietnam Campaign Medal.  His DD Form 214 also includes the explicit notation "Served in RVN" in the Remarks section.  

In March 2003, the appellant submitted an original application for VA compensation benefits, seeking service connection for diabetes mellitus.  On his application, the appellant indicated that he had served in Vietnam from 1971 to 1972.  

In support of his claim, the appellant submitted a statement from his physician who indicated that the appellant was under treatment for diabetes mellitus which required insulin and a restricted diet.  Clinical records obtained in support of the appellant's claim show that he was diagnosed as having new onset diabetes mellitus in January 2003.  

In April 2003, the RO contacted the service department to request verification of the dates the appellant had served in Vietnam.  In July 2003, the service department responded that they were unable to determine whether or not the appellant had served in country in Vietnam.  It was noted that the appellant had served aboard the U.S.S. Hancock, CVA-19, which had been in the official waters of the Republic of Vietnam from March 23 to April 19, 1971; April 17 to May 4, 1971; February 7 to March 9, 1972; March 25 to May 2, 1972; May 11 to June 1, 1972; June 12 to July 14, 1972; and July 24 to July 21, 1972.  

Based on this record, in a July 2003 rating decision, the RO granted service connection for diabetes mellitus and assigned an initial 20 percent rating, effective February 14, 2003.  

In July 2004, the appellant submitted additional claims, including service connection for hypertension secondary to diabetes mellitus, as well as PTSD.  

In support of his claims, the appellant was afforded VA medical examinations in March 2005 at which the examiners diagnosed him with hypertensive nephropathy, peripheral vascular disease, peripheral neuropathy, and erectile dysfunction all secondary to diabetes mellitus.  

In a November 2005 rating decision, the RO proposed to sever service connection for diabetes mellitus.  The RO noted that, although service personnel records confirmed that the appellant had served as an aircraft mechanic aboard the U.S.S. Hancock in the waters off the coast of Vietnam, there was no evidence showing that he had served "in country" in Vietnam.  The RO indicated that the notation on the appellant's DD 214 to the effect that he "served in RVN" did not distinguish between sea service and "in country" service and therefore could not be be used to establish his presence on the ground in Vietnam.  Additionally, in the November 2005 rating decision, the RO denied service connection for hypertension, nephropathy, peripheral vascular disease, peripheral neuropathy, erectile dysfunction, and PTSD.  

In a January 2006 letter, the RO notified the appellant of its decision, as well as the proposed severance of service connection for diabetes mellitus.  The appellant was offered the opportunity to submit additional evidence and argument to show that service connection should be maintained, as well as to request a predetermination hearing.  

Later that month, the appellant submitted a VA Form 9 in which he disagreed with the RO's determination regarding his claims for service connection for diabetes mellitus, hypertension, nephropathy, peripheral vascular disease, peripheral neuropathy, erectile dysfunction, and PTSD.  He also requested a hearing.

Nonetheless, in a March 2006 rating decision, the RO severed service connection for diabetes mellitus effective June 1, 2006, without affording the appellant his requested predetermination hearing.  In the rating decision, the RO noted that the appellant had not replied to the January 2006 notice of proposed severance and had not requested a hearing, although they had received his VA Form 9 "indicating your intention to appeal our decision regarding service connection for PTSD, hypertension, nephropathy, peripheral vascular disease, peripheral neuropathy and erectile dysfunction."

In May 2006, the appellant disagreed with the RO's statement and again requested a hearing.  He indicated that "[y]ou stated that I never offered your office any evidence that I wanted a personal hearing to present my case.  On 1/31/06, I requested a hearing for my disabilities...I am still requesting that hearing."  The appellant further indicated that, contrary to the RO's stated basis for severing service connection, he had, in fact, been in Vietnam during service.  He indicated that "I was [flown] from The USS Hancock by aircraft to Da Nang Vietnam before leaving to come back to the states.  In fact, I spent two days in Da Nang before I was flown back to the states.  In my records, it should state that I left Vietnam from Da Nang."  

In December 2006, the appellant again requested reinstatement of service connection for diabetes mellitus.  

In an August 2007 letter, the RO advised the appellant that "[w]e have received your Notice of Disagreement for restoration of service connection for Diabetes Mellitus based upon claimed herbicide exposure."  He was advised, however, that in light of a recent decision by the U.S. Court of Appeals for Veterans Claims in Haas v Nicholson, the RO would await guidance from the VA General Counsel prior to taking action on his appeal.  

In a March 2009 letter, the RO advised the appellant that the stay on claims affected by the Haas decision had been lifted.  See Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that VA regulations required a Veteran to have set foot within the land borders of Vietnam for presumptive service connection to apply and that a Veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection).  

In a May 2009 memorandum to file, the RO noted its formal finding that the information necessary to determine if the appellant qualified for the presumption of exposure to herbicides was not available.  The RO noted that the appellant had been stationed aboard the U.S.S. Hancock during his tour in Southeast Asia, an aircraft carrier which did not dock in any harbor in Vietnam.  The RO further noted that the appellant's service personnel records record provided "no conclusive proof of his physically being in country."  

In a June 2009 rating decision, the RO denied service connection for diabetes mellitus.  In that decision, the RO found that the evidence confirmed the appellant's service in the waters off the shore of Vietnam, but did not confirm that his Vietnam service included duty or visitation in the Republic of Vietnam.  

In April 2010, the appellant disagreed with the RO's determination.  In support of his appeal, he submitted an August 2010 statement from his spouse who indicated that she had been married to the appellant since 1971.  She indicated that he had served aboard the U.S.S. Hancock in Vietnam and that his job was to refuel aircraft.  She stated that, upon the completion of his tour of duty aboard the U.S.S. Hancock, he spent the night in DaNang before flying home.  

In an October 2011 statement, the appellant indicated that he served aboard the U.S.S. Hancock that was off the coast of Vietnam.  He indicated that he was flown off ship to DaNang to start the final separation process.  In support of his claim, he submitted a copy of his transfer orders showing that in July 1972, he was transferred from the U.S.S. Hancock to the "nearest port of debarkation."  The appellant indicated that the nearest port at that time was DaNang.  

In May 2013, the RO issued a Statement of the Case addressing the issue of entitlement to service connection for diabetes mellitus.  During the following month, the appellant submitted a timely appeal via his submission of a VA Form 9, repeating his contentions to the effect that service connection for diabetes mellitus should be restored based on his in-country service in Vietnam.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection for certain chronic diseases, including diabetes mellitus, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2015). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015). 

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

VA's Adjudication Procedure Manual includes a list of ships which operated temporarily in Vietnam's inland waterways or those which docked to the shore.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated December 9, 2014), VA Adjudication Procedure Manual M21-1 (M21-1), pt. IV, subpt. ii, § 1.H.2.b. 

The list of ships operating temporarily on Vietnam's inland waterways includes "blue water" ships which operated primarily on Vietnam's offshore waters but entered Vietnam's inland waterways temporarily as part of their gunfire, interdiction, or support missions.  All Veterans who served aboard these vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of Agent Orange exposure.  Id.  The Board observes that this list, however, does not include the U.S.S. Hancock.

Similarly, the list of ships that docked to shore or pier in Vietnam includes large ocean-going ships of the Blue Water Navy that entered an open water harbor and docked to a pier or otherwise docked to the shore of Vietnam.  As a result of this docking, VA assumes that crewmembers had the opportunity to go ashore for a work detail or for liberty leave.  Therefore, any veteran aboard a ship at the time of docking will be eligible for the presumption of exposure if that veteran provides a lay statement of personally going ashore.  Id.  Again, however, the record does not establish that the U.S.S. Hancock docked in Vietnam. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2015).  The enumerated diseases which are deemed to be associated with herbicide exposure include diabetes mellitus.  Id. 

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Once service connection has been granted, it can be severed only upon the Secretary's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d); see also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  

With respect to procedural safeguards, when severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

In addition, in the advance written notice concerning proposed severance, the beneficiary will be informed that he or she will have an opportunity for a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The 10 day advance notice may be waived by agreement between VA and the beneficiary or representative.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(g).  

With respect to the substantive requirements for severing service connection, the same standards apply as those used in a determination of clear and unmistakable error in a final decision under section 3.105(a).  Unlike section 3.105(a), however, section 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474 (1997); see also Venturella v. Gober, 10 Vet. App. 340 (1997); see also Stallworth v. Nicholson, 20 Vet. App. 482, 488 (holding that a "severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous").

To determine whether clear and unmistakable error was present in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

Clear and unmistakable error is defined as "a very specific and rare kind of error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The U.S. Court of Appeals for Veterans Claims has held that 38 C.F.R. § 3.105(d) places the same burden of proof on VA when it seeks to sever service connection as 38 C.F.R. § 3.105(a) places upon a claimant seeking to have an unfavorable previous determination overturned.  See Baughman, 1 Vet. App. at 566.


Analysis

As a preliminary matter, the Board finds that the RO failed to meet the procedural safeguards of 38 C.F.R. § 3.105(g) prior to severing service connection.  As set forth above, although the appellant requested a timely predetermination hearing, the RO failed to provide the appellant with that hearing prior to severing service connection.  Under these circumstances, the severance is void ab initio.  

The Board further finds that the record fails to establish that the July 2003 rating decision which granted service connection for diabetes mellitus was clearly and unmistakably erroneous.  

The decision to sever service connection for PTSD was based on the RO's conclusion that the record failed to show that the appellant had served in country in Vietnam.  As noted, however, the record contains the appellant's DD Form 214 which contains an explicit notation in the remarks section to the effect that he had served in the Republic of Vietnam.  The Board recognizes the RO's statement to the effect that such notation did not distinguish between sea service and "in country" service and therefore could not be be used to establish his presence on the ground in Vietnam.  The Board notes that, although the notation may not be absolutely dispositive of in country service, it could certainly have been reasonably relied upon by the prior adjudicator as evidence of in country service, particularly when considered along with the appellant's more recent statements to the effect that he was flown from the U.S.S. Hancock to DaNang, where he spent the night prior to returning to the United States following his tour of duty aboard the U.S.S. Hancock.  In other words, although it is possible to interpret and weigh the available evidence now in a manner different from the RO's analysis in the July 2003 grant of service connection for PTSD, severance of the award of service connection requires a finding that the grant was clearly and unmistakably erroneous.  Here, the Board finds that, given the available record, the RO did not commit undebatable error in concluding that the appellant had served in country in Vietnam.  

Again, there was and is supporting evidence for the conclusion that the appellant served in country in Vietnam.  Thus, under the legal criteria in effect at the time of the July 2003 rating decision, absent affirmative evidence to the contrary, the appellant was legally presumed to have been exposed during such service to an herbicide agent.  Additionally, the evidence of record at the time of the July 2003 rating decision showed that the appellant had been diagnosed as having diabetes mellitus.  Accordingly, under the legal criteria in effect at the time of the July 2003 rating decision, absent affirmative evidence to the contrary, this condition is legally presumed to have been incurred in service as a result of herbicide exposure.

In short, the Board finds record does not show that the grant of service connection for diabetes mellitus in the July 2003 rating decision involved clear and unmistakable error.  Hence, the severance of service connection was improper, and service connection for diabetes mellitus must be restored.




ORDER

Restoration of service connection for diabetes mellitus effective June 1, 2006, is granted.  


REMAND

As delineated in detail above, in a November 2005 rating decision, the RO denied service connection for hypertension, nephropathy, peripheral vascular disease, peripheral neuropathy, erectile dysfunction, and PTSD.  Although the RO has acknowledged receiving the appellant's November 2005 notice of disagreement, see March 2006 rating decision, a Statement of the Case addressing these matters has not yet been issued.  Under these circumstances, a remand for that action is now necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a Statement of the Case to the appellant and his representative addressing the issues of entitlement to service connection for hypertension, nephropathy, peripheral vascular disease, peripheral neuropathy, erectile dysfunction, and PTSD.  The Statement of the Case should include all relevant law and regulations pertaining to the claim.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2015).  These issues should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


